DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because figures 1 and 3 – 12 contain pixelated details that are blurry and cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1, 9 and 13 objected to because of the following informalities:  the claims recite two commands and two sets of information, Examiner suggests adding verbiage to distinguish the commands and information.  Appropriate correction is required.
Claims 4, 12 and 20 objected to because of the following informalities:  the claims recite “a command received from the development system”, Examiner suggests adding verbiage to better enhance compact prosecution to clarify whether the commands in the dependent claims are indeed different from the commands in the independent claims from which they depend on.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the information" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyman et al. (US Publication Number 2019/0215729, hereinafter “Oyman”).

7.	As per claims 1, 9, and 17, Oyman teaches a method, system, and medium comprising: a development system (elements in the stage 740, 745 and 746, figure 7, paragraphs 115 – 117); a target system (target system 705, figure 7 is a paragraph 100) configured to connect to the development system via an application; and an external device (the external devices seen are 721 and 722, figure 7, paragraph 112) configured to connect (via 706, figure 7) to an interface of the target system; the development system being configured to: obtain information (paragraph 117, the driver circuitry will obtain information regarding the external device connected to the target system) about the target system; transmit a command instructing an initiation of a driver associated with the interface (system with include drivers to the external device which in turn will allow connectivity to the other elements in 700, paragraph 117); transmit a command (implementation of the application handled through the commands, paragraph 109) to define and store a communications bus (706, bus associated with the driver allowing access therein) associated with the driver; transmit information about the external device (external device configuration and functionality paragraphs 113 and 114); and associate the information about the external device with the communications bus (associating information is allowing the external device access to the communication bus 706 allowing for communication across the platform system 700, paragraph 115).  

Note: Examiner suggests adding a distinction of the type of systems for which the intended functionality is directed to as seen in the specification according to the recited protocols therein.  The Examiner invites the Applicant to a phone call to enhance compact prosecution.


8.	As per claims 2, 10, and 18, Oyman teaches a method, system, and medium, wherein the development system is further configured to use the information to generate messages at runtime to communicate with the external device (the system is capable of message and packet handling, paragraphs 53 and 68).  

9.	As per claims 3, 11, and 19, Oyman teaches a method, system, and medium, wherein the generated messages include a header, a body, and error correction data, and wherein the header (message header, paragraphs 29 and 83), the body (paragraph 60), and the error correction data are described by message elements including data items describing a type and a length of the data contained by the header, the body, or the error correction data (error correction paragraphs 156, 157, and 161).  

10.	As per claims 4, 12, and 20, Oyman teaches a method, system, and medium, wherein the external device is tested based on a command received from the development system (repeat request testing for errors, paragraph 161).  

11.	As per claims 5, 6, 13, and 14, Oyman teaches a method and system, wherein the external device is an actuator (722, figure 7) or the external device is a sensor (721, figure 7).  

12.	As per claims 7 and 15, Oyman teaches a method and system, wherein the development system is further configured to, in response to receiving an interrogate command, transmitting a set of information indicating a set of external devices connected to the target system (705, aides connectivity with respect to the driver circuitry the information, paragraphs 101 and 102 with control of access in paragraph 117, upon connectivity the information related to the external devices is associated to the other components in 700 to allow communication therein).  

13.	As per claims 8 and 16, Oyman teaches a method and system, wherein the development system is further configured to, in response to receiving a define communications bus command, associating a low level driver with an identified communication bus (upon connectivity of the external device the driver circuitry will configure the communication bus via a driver to allow signaling between the interfaced devices).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNeil/Marcus/Scragg/Oh/Hayton/Scott are directed to target computer systems. Murray is directed to low level drivers for interfacing sensors and actuators. Ghozlan/Tarlarico/Nix are directed to command/message handling associated with systems having actuators and sensors. Halecky/Matlick are directed to machine learning command and driver handling for interconnected systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184